Title: From George Washington to Richard Henry Lee, 15 July 1781
From: Washington, George
To: Lee, Richard Henry


                  
                     
                     Dear Sir;Camp near Dobbs’s ferry July 15th 1781
                  
                  The moving state in wch the Army was, at the time your letter of the 12th Ulto came to hand—the junction of the Allied troops, which was upon the point of being formed—and a variety of matters which have occurred since that period consequent of this junction rather than a disinclination to continue a correspondence the benefits of which have been in my favor must plead an excuse for my long silence—Unconscious of having given you just cause to change the favourable sentiments you have expressed for me I could not suppose you had altered them—and as I never suffer reports, unsupported by proofs, to have a weight in My Mind I know no reason why our correspondence should cease, or become less frequent than heretofore, excepting, on my part, that as our affairs became more perplexing & embarrassed the public claimed more of my attention & consequently left me less leizure for private endulgencies—That this has been the case in an eminent degree for sometime past a Gentleman as well acquainted with public affairs as you are, need not be told.
                  The distresses of Virginia I am but too well acquainted with—but in my judgment the plan you have suggested as a relief for it, is a greater proof of your unbounded confidence in me than it is that the means proposed would be found adequate to the end in view were it practicable to make the experiment; which, at present, is not; as there are insuperable obstacles to my removing from the immediate command of the combined troops—the reasons for this opinion I cannot entrust to paper—at all times liable to miscarriage, & peculiarly so of late.
                  I am fully perswaded however (and upon good military principles) that the measures I have adopted will give more effectual & speedier relief to the State of Virginia than if I was to March thither with dictatorial powers at the head of every Man I could draw from hence without leaving the important posts on the North river quite defenseless, & these States open to devastation & ravage—When I say this I would be understood to mean—if I am properly supported (and I have asked no extraordinary succours) by the States Eastward of Jersey, inclusive—My present operation and which I have been preparing for with all the Zeal & activity in my power, will, I am morally certain If I am properly supported produce one of two things—the fall of New York—or a withdraw of the Troops from Virginia—excepting a Garrison at Portsmouth, at which place I have no doubt of the enemys intention to establish a permanent post—A Long land March, in which we have never failed to dissipate half our Men—the difficulty, & expence of transportation—and other reasons not less powerful but wch I dare not commit to writing, decided me in my present plan & My hopes, I trust, will not be disappointed.
                  In half an hours conversation I could, I flatter myself, convince you of the utility of my measures; but as I have before observed, I dare not attempt it by letter, because I have already had two or three important ones intercepted in the mails the sight of which I am perswaded occasioned the retrograde movemts of Lord Cornwallis, & will be the means of bringing part of his force to New York—to the accomplishment of one part of my plan.
                  The fatal policy of short enlistmts (the primary cause of all our misfortunes—the prolongation of the War—and the source of the immense debt under which we labour) is now shedding its baneful influence upon our measures & I am labouring under all the disadvantages & evils which result from them & the want of Men—It can be no News to tell you, that by the expiration of the terms of enlistment I was left last Winter with a force so much reduced as to be scarcely able to garrison West point; but it may be News, and is not less true than surprizing to you to hear that not half of the men which were required to be with the Army, as recruits for the Continental Battns, by the first of Jany, last are yet arrived—and of those asked by me from the Militia, not one is come.
                  But a few words more & I will put an end to this long letter—No endeavour of mine has been wanting to obtain a superior Naval force in these Seas—nor to employ that which we have, to valuable purposes—how far I have succeeded in the latter is but too obvious—how far I may see my wishes accomplished in the former, time will discover.  with great esteem and regard I remain Dr Sir—Yr most Obedt & Hble Servt
                  
                     Go: Washington
                  
               